DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2021 is being considered by the examiner.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first display device and a second display device in claim 1; and a first display device, a determination unit and an output unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph 84 recites “the road-surface projection device 42 is an example of a first display device”; paragraph 87 recites “the road-surface projection device 42 includes, for example, a laser light source configured to emit laser light, a light deflection device and an 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the output unit" in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17/274,063.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 1 of the current application is met by the narrower claim limitation of claim 1 of the copending applications as shown in the following tables and the discussion thereafter. 

Current Application
Application 17/274,063
1. (Original) A vehicle display system provided in a vehicle, the vehicle display system comprising: 
a first display device configured to emit a light pattern toward a road surface outside the vehicle; and 
            a second display device located inside the vehicle and configured to display an image indicating the light pattern as viewed from above.
1. (Original) A vehicle display system provided to a vehicle and comprising:

a first display device configured to emit a light pattern toward a road surface outside the vehicle;
a second display device located inside the vehicle and configured to display predetermined information toward a passenger in the vehicle so that the predetermined information is 
a display control unit configured to control the first display device,
wherein the display control unit is configured to control emission of the light pattern according to a passenger's input operation on a display area where the predetermined information can be displayed.


This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US. Pub. No. 2018/0260182, hereinafter “Suzuki”) in view of Lin et al. (US. Patent No. 10,282,915, hereinafter “Lin”).
As to claim 1, (Original) Suzuki discloses a vehicle display system [figure 2, in-vehicle display system “10”, second image display “20”] provided in a vehicle [figure 2, vehicle “100”], the vehicle display system comprising: 
a first display device [figure 2, “20”] configured to emit a light pattern toward a road surface outside the vehicle [figures 1 and 3, emit a light pattern “G2” on the road surface outside the vehicle]; and 
a second display device [figure 2, in-vehicle display “10”] located inside the vehicle and configured to display an image [figure 5, to display an image, paragraph 20].
Suzuki does not disclose a second display device located inside the vehicle and configured to display an image indicating the light pattern as viewed from above.
However, Suzuki discloses an on-vehicle camera to directly detect an image indicating the light pattern as viewed from above [paragraph 36, an on-vehicle camera to detect presence of the images G1 and G2 from above].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to have the second display device located inside the vehicle and configured to display an image indicating the road pattern as viewed from above, as taught by Lin, in order to superimpose virtual guiding indication on the navigation image on the display device (Lin, abstract).
As to claim 2, (Original) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 1, 
wherein the image indicating the light pattern as viewed from above is an image obtained by capturing the light pattern with at least one camera provided in the vehicle [Suzuki, paragraph 36, an on-vehicle camera to detect presence of the images G1 and G2 from above, Lin, figure 8A-B, column 4, ll. 44-51]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 3, (Original) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 1, 
wherein the image indicating the light pattern as viewed from above is a computer graphics (CG) image indicating a virtual object in which the light pattern is virtually viewed from above [Suzuki, figure 5, “G2”, Lin, figure 8A-B]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4, (Currently Amended) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 1 
computer graphics (CG) image indicating a virtual object in which the vehicle is virtually viewed from above [Suzuki, figure 5, “G2”, Lin, figure 8A-B]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 5, (Currently Amended) Suzuki, as modified by Lin, discloses the vehicle display system according to claim l computer graphics (CG) image indicating a virtual object of the object [Suzuki, figure 5, “G2”, Lin, figure 8A-B]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 6, (Currently Amended) Suzuki, as modified by Lin, discloses a vehicle comprising: the vehicle display system [Suzuki, figure 2, in-vehicle display system “10”, second image display “20”] according to claim 1 
As to claim 7, (Original) Suzuki discloses a vehicle display system [figure 2, in-vehicle display system “10”, second image display “20”] provided in a vehicle [figure 2, vehicle “100”], the vehicle display system comprising:
a first display device [figure 2, “20”] configured to emit a light pattern toward a road surface outside the vehicle [figures 1 and 3, emit a light pattern “G2” on the road surface outside the vehicle];
a determination unit [figure 6, determination unit “52”] configured to determine whether the light pattern is changed due to an object based on an image obtained by capturing the light pattern emitted by the first display device [figure 6, determination unit “52” receives captured image from the detection unit “40”, paragraph 36, an on-vehicle camera to detect presence of the 
an output unit [figure 2, in-vehicle display “10”] configured to output a predetermined message to an occupant of the vehicle [figure 5, to display an image, paragraph 20].
Suzuki does not disclose an output unit configured to output a predetermined message to an occupant of the vehicle according to a determination result of the determination unit.
Lin teaches a vehicle display system [figure 1, “100”] comprising an output unit [figure 1, display device “150”] configured to output a predetermined message to an occupant of a vehicle according to a determination result of a determination unit [figure 8B, to output a predetermined message “810” to the occupant according to a calculated result, column 11, ll. 64-67, column 12, ll. 1-7].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to comprise an output unit configured to output a predetermined message to an occupant of a vehicle according to a determination result of a determination unit, as taught by Lin, in order to achieve a correct AR superimposing effect (Lin, column 12, ll. 6-7).
As to claim 8, (Original) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 7,
wherein the first display device is configured to emit the light pattern toward the road surface around the vehicle [Suzuki, figure 1, “G2” is to emitted toward the road surface around the vehicle].
As to claim 11, (Currently Amended) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 1 

wherein the predetermined message is displayed on the second display device [Suzuki, figure 4, predetermined message “G1” is displayed].
As to claim 14, (Original) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 7,
wherein the determination unit determines whether the light pattern is changed due to the object based on the image obtained by capturing the light pattern emitted by the first display device and information on the vehicle [Suzuki, paragraphs 41 and 47].
As to claim 16, (Currently Amended) Suzuki, as modified by Lin, discloses a vehicle comprising: 
the vehicle display system according to claim l .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Lin, further in view of Nussli et al. (US. Pub. No. 2015/0298598, hereinafter “Nussli”).
As to claim 9, (Original) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 8. 
Suzuki, as modified by Lin, does not expressly disclose wherein the light pattern is a light pattern surrounding a periphery of the vehicle.
Nussli teaches wherein a light pattern is a light pattern surrounding a periphery of a vehicle [figure 1, “40” surrounds a periphery of vehicle].
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Lin, further in view of Bleiner et al. (US. Pub. No. 2004/0041983, hereinafter “Bleiner”).
As to claim 10, (Currently Amended) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 7 [[or 8]].
Suzuki, as modified by Lin, does not expressly disclose wherein the light pattern is a light pattern emitted to a region behind the vehicle.
Bleiner teaches wherein a light pattern is a light pattern emitted to a region behind a vehicle [figure 1, “11” is behind a vehicle].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to have the light pattern surround a periphery of the vehicle, as taught by Bleiner, in order to provide a danger warning to the car behind (Bleiner, paragraph 53).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Lin, further in view of Werner et al. (US. Pub. No. 2015/0145698, hereinafter “Werner”).
As to claim 12, (Currently Amended) Suzuki, as modified by Lin, discloses the vehicle display system according to claim l 
Suzuki, as modified by Lin, does not disclose wherein the output unit includes a sound output device located inside the vehicle and

Werner teaches a vehicle display system wherein an output unit includes a sound output device [figure 4, audio “72” located inside the vehicle] located inside the vehicle and
configured to output a predetermined notification sound, and wherein the predetermined message is output as the notification sound from the sound output device [paragraph 45, to reproduce warning tones or else a (pre)generated spoken text].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to have the output unit to include a sound output device located inside the vehicle, and configured to output a predetermined notification sound, and wherein the predetermined message is output as the notification sound from the sound output device, as taught by Werner, in order to allow information such as warnings, prohibition signs to be presented (Werner, paragraph 36).
As to claim 13, (Original) Suzuki, as modified by Lin, discloses the vehicle display system according to claim 11.
Suzuki, as modified by Lin, does not disclose wherein the second display device is configured to output the predetermined message as a notification sound.
Werner teaches a vehicle display system wherein a second display device [figure 4, “7”] is configured to output the predetermined message as a notification sound [paragraph 45, to reproduce warning tones or else a (pre)generated spoken text].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle display system of Suzuki to have the second display device to output the predetermined message as a notification sound, as .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 15, such as “wherein the determination unit calculates, based on a captured image of the light pattern obtained by capturing before an elapse of a predetermined time, a ratio of change of the light pattern of the captured image to a reference light pattern, calculates, based on an image of the light pattern obtained by capturing after the elapse of the predetermined time, a ratio of change of the light pattern of the captured image to the reference light pattern, and compares the ratios of change of the light pattern of the captured image captured before and after the elapse of the predetermined time to the reference light pattern, and wherein the output unit updates the predetermined message and outputs the updated predetermined message to the occupant of the vehicle according to a comparison result of the determination unit”, recited by claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622